!
Case 1: 18- -cr-00315-JEJ Document 64 Filed 12/18/19 Page 1 of 7

AO 245B (Rev. 09/19) Judgment in a Criminal Case
, Sheet 1

 

UNITED STATES DISTRICT COURT

. Middle District of Pennsylvania

 

 

 

 

 

 

 

 

, UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
ve | . )
) Case Number: 1-18-cr-00315
’ Jorge Luis. Rosa-Hernandez ) .
po USM Number: 76564-067
) John F. Yaninek
) Defendant’s Attorney
THE DEFENDANT:
| : 5
MW pleaded guilty to count(s) 1 of the Ihdictment
[1] pleaded nolo contendere to count(s}
which was accepted by the court. | :
Clwas found guilty on count(s) — .
- after a plea of not guilty.
The defendant i is ; adjudicated guilty of these offenses:
Title & Section Naturelof Offense . | Offense Ended Count
18 U.S.C. § 922(g)(1) Felon tn Possession of a Firearm 4/29/2018 1
-18 U.S.C. § 924(a)(2) )
i
4 .
The defendant is sentenced as provided i in pages 2 through 7 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
LC] The defendant has been found not guilty on count(s)
- (J) Count(s) | ! [lis {are dismissed on the motion ofthe United States,

It is ordered that the defendan t must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitltion, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay ‘restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

 

| | oe 12/18/2019

 

Date of Imposition of Judgment

_ Dir

Signatyre Lv e

 

i John E. Jones Ill, U. Ss. District Judge
Name and Title of Judge : .

42/18/2019

 

Date
|
Case 1:18-cr-00315-JEJ Document 64 Filed 12/18/19 Page 2 of 7

AO 245B (Rev. 09/19) Judgment in Criminal Case -
Sheet 2 — Imprisonment

DEFENDANT: Jorge Luis Rosa-Hernandez
CASE NUMBER: © 1-18-cr-00315

Z IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of: |

 

96 months.

Mi. The court makes the following recommendations to the Bureau of Prisons:
The court recommends placement at a facility in Central Pennsylvania so that Defendant may remain as close as
possible to his family for 5 visitation purposes. The court further recommends a facility that offers a program in diesel
mechanics or automotive repair. The court also recommends placement in any available drug and alcohol treatment
programs and in any mental health treatment programs.

al The defendant is remanded to the custody of the United States Marshal.

(] The defendant shall surrender to the United States Marshal for this district:
OC at ' DF am 0 pm. on

I
C1 as notified by the United States Marshal.
|

C1 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
o before 2 p.m. on

 

 

[1] as notified by the United States Marshal.

Cas notified by the Probetion or Pretrial Services Office.

Judgment — Page 2 of 7

 

 

 

— RETURN
bo

I have executed this judgment as follows:

Defendant delivered on to

q :
i :

at | , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
Case 1:18-cr-00315-JEJ Document 64 Filed 12/18/19 Page 3 of 7

AO 245B (Rev, 09/19) Judgment ina Criminal Case
Sheet 3 — Supervised Release

 

Judgment—Page 3 of

‘|

DEFENDANT: Jorge Luis Rosa-Héetnandez
CASE NUMBER:  1-18-cr-00315
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

3 years.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime,
You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
[) The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)
4, CJ You must-make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or r any other statute authorizing a sentence of
restitution. (check if applicable) ‘
5. MM You must cooperate in the collection of DNA as directed by the probation officer. (check ifanplicable)
6. C] You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
i directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7. (-] You-must participate in an approved program for domestic violence. (check if applicable)

No ee

You must comply. with the standard conditions that have been adopted by this court:as well as with any other conditions on the attached
page.
Case 1:18-cr-00315-JEJ Document 64 Filed 12/18/19 Page 4 of 7

AO 245B (Rev, 09/19) Judgment in a Criminal Case
Sheet 3A — Supervised Release ~

 

Judgment—Page 4 of 7
DEFENDANT: Jorge Luis Ros Hernandez

CASE NUMBER: | 1-18- cr-00315 j

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expec ectations for your behavior while on supervision and identify the minimum tools needed by probation _

officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probatioh office in the federal judicial district where you.are authorized to reside within 72 hours of your
release from imprisonment, “pss the probation officer instructs you to report to a different probation office or within a different time
frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. ‘You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer. |

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying

the probation officer in advance Hi ¢ is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware ofa chan ge.or expected change.

6. You must allow the probation officer | to visit you at any time at-your home or elsewhere, and you must permit the probation officer to

take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so, If you plan to change where you work or’anything about your work (such as your position or your job
responsibilities),’ ‘you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to-unanticipated circumstances, “you must notify the probation officer within 72 hours of becoming
aware of a change or expected change.

8. You must not communicate or interact with-someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you mustinot knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9, . Ifyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10, You must not ‘own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers),

11. You must not act or make any agreement with a law enforcement agency to act as a confidential-human source or informant without
first getting the permission of the court,

12. . If the probation officer determines that yow pose.a risk to another person (including an organization), the probation officer may |
require you to notify the person about: the risk and you must comply with'that instruction. The probation officer may contact the -
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

14. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,

fines or special assessments. — |

k

U.S. Probation Office Use Only

awe

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this

judgment containing these cat For further information regarding these conditions, see Overview of Probation and Supervised ‘
Release Conditions, available at: wow uscourts. gov.

‘Date

 

 

Defendant's Signature
. ,
AO 245B (Rey. 09/19)

DEFENDANT:

CASE NUMBER:

probation officer will supervise your participation in the program (provider, location, modality, duration, intensity, etc.)
which could include an evaluation and completion. of any recommended treatment;

Case 1:18-cr-00315-JEJ Document 64 Filed 12/18/19 Page 5 of 7

Judgment in a Crimi

Sheet 3B —- Supervi

nal Case
sed Release

 

1-18- cr-00341

Jorge Luis Rosa- Hernandez

5

Judgment—Page

ADDITIONAL SUPERVISED RELEASE TERMS

1. You must participate’in a substance abuse treatment program and follow the rules and regulations of that program. The

5

of

 

i

2. You must not use or possess any controlled substances without a valid prescription. If you do have a valid prescription,

you must disclose the presoription information to the probation officer and follow the instructions on the prescription;

3. You must submit to substance abuse testing to determine if you have used a prohibited substance. You must not
attempt to obstruct or tamper with the:testing methods;

4. You must participate ina mental health treatment program. and follow the rules and regulations of the program. The
probation officer, in consultation with the treatment provider, will supervise your participation in the. program (provider,
location, modality, duration, intensity, etc.) which could include an evaluation and completion of any recommended

treatment. You must take all mental health medications that are prescribed by your treating physician; -
|

5. You must submit your person| |property, house, residence, vehicle, papers, computers [as defined in 18 U.S.C. .§ 1030(e)
(1)], other electronic. communications or data storage devices or media, or office, to. a search conducted by a United States

probation officer. Failure to submit to a search may be grounds for revocation of release. You must warn any other
occupants that the premises may be subject to searches pursuant to this condition; and

.
6. You shall cooperate in the collection of a DNA sample as directed by the probation officer, unless a sample was

collected during imprisonment. |
.
Case 1:18-cr-00315-JEJ Document 64 Filed 12/18/19 Page 6 of 7

AO 245B (Rev, 09/19) Judgment in a Crimin
_ Sheet 5 —- Criminal }

al Case
Vlonetary Penalties

 

 

DEFENDANT: Jorge Luis Rosa

CASE NUMBER: 1-18-cr-00315

The defendant must pay the tota

Assessment
TOTALS $ 100.00
(-]. The determination of restitution

entered after such determination

If the defendant makes a partial }
the priority order-or percentage |

before the United States is paid.

Name of Payee

TOTALS

Restitution amount ordered -pur.

The defendant must pay interes

fifteenth day after the date of th
to penalties for delinquency and

The court. determined that the d

[] the interest requirement is }

[the interest requirement for

* Amy, Vicky, and Andy Child Porn
** Justice for Victims of Traffickin
*** Findings for the total amount o

or. after September 13, 1994, but befo

The defendant must make restitu

 

Judgment — Page 6_ of

 

;
"Hernandez

CRIMINAL MONETARY PENALTIES

| criminal monetary penalties under the schedule of payments on Sheet 6.

Fine
$

JVTA Assessment**

Restitution
“ $

$

AVAA Assessment*
$ .

is deferred until . An Amended Judgment in a Criminal Case (AO.245C) will be

tion (including community restitution) to the following payees in the amount listed below,
| :

ayment, each pay

ee. shall receive an approximately pro ortioned payment, unless specified otherwise in _.
payment column

elow. However, pursuant to 18°U.S.C, § 3664(i), all nonfederal victims must be paid

Total Loss*** Restitution Ordered

Priority or Percentage

 

0.00 0,00

suant to plea agreement $
. se.
on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
e judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
default, pursuant to 18 U.S.C. § 3612(g).

efendant does not-have the ability to pay interest and it is ordered that:
waived forthe [] fine {1 restitution.

the LC] fine. [7]. restitution is modified as follows:

>eraphi Victim Assistance Act of 2018, Pub. L. No, 115-299,
Act of 2015, Pub. L. No, 114,22. .
losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
re April 23,1996,

 
‘AO 245B (Rev, 09/19) ud ASE Lim BareagO8 1S JES Document 64 Filed 12/18/19 Page 7 of 7

Sheet 6 — Schedule of Payments

| : Judgment — Page 7 of 7
DEFENDANT: Jorge Luis Rosa-Hernandez
CASE NUMBER: | 1-18-cr-00315

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A WM Lump sum payment of $ 100.00 due immediately, balance due

[] not later‘than , or

[] inaccordancewith 1] C, © D,. © E,or ( F below; or

B (Payment to begin immediately (may be combined with LIC, OD, or . OF below); or
C ( Payment in equal _. (e.g., weekly, monthly, quarterly) installments of $ over a period of

. (¢.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D (Payment in equal : (e.g., weekly, monthly, quarterly) installments of $ over a period of

(e.g, months or years), to commence (e.g., 30 or 60 days) atter release from imprisonment to a
term of supervision; or | ee
££ [] Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from _

~_ Imprisonment. .The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F (] Special instructions regarding the payment of criminal monetary penalties:

‘

. CS ;
Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during ©
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate

-Financial Responsibility Program, aré made to the clerk of the court.

. The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

[Joint and Several
'

Case Number i . ;
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,

fineluding defendant number) Total Amount Amount if appropriate

[] The defendant shall pay the cost of prosecution.
CL] The defendant shall pay the following court cost(s):
C]_ The defendant shall forfeit the defendants interest in the following property to the United States:

Payments shall be applied in the folldwing order: (1) assessment, @ restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs. — ; ,
